Order, Supreme Court, Bronx County (Bertram Katz, J.), entered November 1, 2000, insofar as it granted that part of the motion of defendants Budget Car/ Truck Rental, Inc. and Patrick Henre Jean-Francois for summary judgment dismissing the claims of plaintiff Ralph Liporace, unanimously affirmed, without costs.
The admissible evidence set forth in opposition to defendants’ motion by plaintiff Ralph Liporace, which included no quantified findings as to any permanent consequential or significant physical limitation suffered by Mr. Liporace, was insufficient to raise a triable issue as to whether his injuries met the serious injury threshold of Insurance Law § 5102 (d) (see, Foley v Karvelis, 276 AD2d 666; Sherlock v Smith, 273 AD2d 95). Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Wallach and Marlow, JJ.